DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/argument filed 08/26/2021. Claims 2-4 have been amended, claim 6 have been cancelled, and no new matter have been added. Accordingly, claims 2-5, and 7 are pending.

Response to Arguments
Applicant’s arguments, see page 7, filed 08/26/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive, since claim 6 has been cancelled. The 35 U.S.C 112(b) has been withdrawn.
Applicant’s arguments, see pages 8-11, filed 08/26/2021, with respect to 35 U.S.C. 102 have been fully considered and are persuasive.  The 35 U.S.C. 102 of claim 2 has been withdrawn. 
Applicant’s arguments, see pages 11-14, filed 08/26/2021, with respect to the rejection(s) of claim 3 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Egawa et al. US5968104A in view of Kami et al US20160244950. See the 35 U.S.C 103 rejection below.
It is the Office’s stance that all of the applicant’s arguments have been fully considered.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. US5968104A (henceforth Egawa) in view of Kami et al US20160244950 (henceforth Kami) 

Regarding claim 3,
Egawa discloses:
A hydraulic excavator (see Fig. 2) comprising: a travel structure;  a swing structure swingably attached onto the travel structure; a multijoint work implement that is attached to the swing structure and that includes a boom, an arm, and a bucket; Page 3 of 14Serial No. 16/302,109(See Fig. 2 and Column 9, lines 28-40) Amendment filed August 26, 2021 Responsive to Office Action mailed April 27, 2021
 an operation lever that outputs an action direction to each of the travel structure, the swing structure, the boom, the arm, and the bucket in response to an operator's operation; (See column 9, lines 33-40)
and a controller receiving the output action direction from the operation lever and having a processor coupled to a memory storing instructions that when executed by the processor configure the controller to execute region limiting control to forcibly raise the boom in such a manner that a position of a tip end of the work implement is kept on a target excavation surface and within a region above the target excavation surface when the operation lever issues the action direction to the arm or the bucket, 
(See Column 9, lines 58 to Column 10 lines 1-12, “An area limiting excavation control system according to this embodiment is equipped on the hydraulic excavator constructed as explained above. The control system comprises a setting device 7 for providing an instruction to set an excavation area where a predetermined part of the front device, e.g., an end of the bucket 1c, is allowed to move, depending on the scheduled work beforehand, angle sensors 8a, 8b, 8c disposed respectively at pivot points of the boom 1a, the arm 1b and the bucket 1c for detecting respective rotational angles thereof as status variables in relation to the position and posture of the front device 1A, a tilt angle sensor 8d for detecting a tilt angle of the body 1B in the back-and-forth direction, a pressure sensor 70 for detecting a load pressure of the boom cylinder 3a exerted on the bottom side thereof when the boom is moved upward, and a control unit 9 for receiving the etting an excavation area where the end of the bucket 1c is allowed to move, and modifying the operation signals to carry out control for excavation within a limited area” and in Column 13, lines 60-67, “When the bucket end is outside the set area, the component of the bucket end speed vertical to the boundary L is restricted to the upward speed a in proportion to the distance D to the bucket end from the boundary L. Thus, the compensating operation of boom-up at the speed c is always performed so that the bucket end is restored to the inside of the set area.” The controller executes region limiting control to raise the boom in a manner to keep the end of the work implement on the target excavation surface.)
the controller is configured to select the second mode and control the raising speed of the boom during the region limiting control based on the second mode, regardless of an amount of the tip end of the work implement that penetrates below the excavation surface, when the tip end of the work implement moves from above to below the target excavation surface by the output action direction to the travel structure or the swing structure from the operation lever.
(Fig. 6 shows a relationship between a distance to a bucket end from a boundary of the set area and a bucket end speed limit value. The operator outputs an action direction to the travel structure (Column 9, lines 41-50), and the controller limits the speed of the boom (regardless of the penetration amount, see Fig. 6) based on the 

Egawa does not specifically state wherein the controller is configured to: select a first mode and a second mode as a control mode of a raising speed of the boom at a time of executing the region limiting control, a boom raising speed during the second mode is set lower than a boom raising speed during the first mode. However, Kami teaches:
wherein the controller is configured to: select a first mode and a second mode as a control mode of a raising speed of the boom at a time of executing the region limiting control, a boom raising speed during the second mode is set lower than a boom raising speed during the first mode,
(As shown in the illustration of Fig. 11, the second mode (a lower raising speed) is selected when the tip end of the work implement is penetrating the surface between distance 0 to d1 (as shown in Fig. 11) and the first mode (a faster raising speed) is selected when the tip end of the work implement is penetrating the surface below distance D2.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egawa to incorporate the teachings of Kami to include selecting a first mode and a second mode as a control mode of a raising speed of the boom at a time of executing the region limiting control, a boom raising speed during the second mode is Kami)

Allowable Subject Matter
Claims 2, 4-5 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

The limitations of claim 2: A hydraulic excavator comprising: a travel structure; a swing structure swingably attached onto the travel structure; a multijoint work implement that is attached to the swing structure, and that includes a boom, an arm, and a bucket; an operation level that outputs an action direction to each of the travel structure, the swing structure, the boom, the arm, and the bucket in response to an operator's operation; a controller receiving the output action direction from the operation lever and having a processor coupled to a memory storing instructions that when executed by the processor configure the controller to execute region limiting control to forcibly raise the boom in such a manner that a position of a tip end of the work implement is kept on a target excavation surface and within a region above the target excavation surface when the operation lever issues the action direction to the arm or the bucket, wherein the controller is configured to: select a first mode and a second mode as a control mode of a raising speed of the boom at a time of executing the region limiting control, a boom raising speed during the second mode is set lower than a boom raising speed during the first mode, select the first mode when the tip end of the work implement is located below the target excavation surface and when an amount of the tip end of the work implement that penetrates below the target excavation surface is lower than a predetermined value, and select the second mode when the tip end of the work implement is located below the target excavation surface and when the amount of the tip end of the work implement that penetrates below the target excavation surface is equal to or higher than the predetermined value. (This limitation includes selecting a first mode and a second mode as a control mode of a raising speed of the boom at a time of executing the region limiting control, a boom raising speed during the second mode is set lower than a boom raising speed during the first mode. Selecting the first mode when the tip end of the work implement is located below the target excavation surface and when an amount of the tip end of the work implement that penetrates below the target excavation surface is lower than a predetermined value, and selecting the second mode when the tip end of the work implement is located below the target excavation surface and when the amount of the tip end of the work implement that penetrates below the target excavation surface is equal to or higher than the predetermined value. This limitation is not anticipated nor made obvious by the prior art on record.)
The limitation of claim 7: wherein the controller is further configured to select the first mode and control the raising speed of the boom during the region limiting control based on the first mode when the action direction to the travel structure or the swing structure from the operation lever is not present and when the tip end of the work implement moves below the target excavation surface.  (This limitation includes selecting the first mode (i.e. a higher velocity than the second mode) and control the raising speed of the boom during the region limiting control based on the first mode when the action direction to the travel structure or the swing structure from the operation lever is not present and when the tip end of the work implement moves below the target excavation surface. This limitation is not anticipated nor made obvious by the prior art on record.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669